Exhibit 10.2
FORM OF
ZIX CORPORATION
EMPLOYEE STOCK OPTION AGREEMENT
     This Employee Stock Option Agreement (“Option”) is effective as of the
Grant Date set forth in the Grant Detail section of this Option (“Grant
Details”) with respect to the stock option described in the Grant Details that
are granted by Zix Corporation, a Texas corporation (“Company”), to the person
(“Optionee”) named in the Grant Details.
     The Company wishes to recognize Optionee’s contributions to the Company and
to encourage Optionee’s sense of proprietorship in the Company by providing
Optionee with the opportunity to purchase shares of the Company’s common stock,
par value $.01 per share (“Common Stock”).
     The Company and Optionee agree as follows:
1 Non-Qualified Stock Option Grant
     The Company hereby grants to Optionee the option to purchase up to the
number of shares of Common Stock shown as the Quantity in the Grant Details. The
Option exercise price is the amount per share shown as the Exercise Price in the
Grant Details. This Option is subject to the terms set forth in this Option and
the terms of the Stock Option Plan described in the Grant Details (the “Plan”).
This Option is intended to be a nonqualified stock option, and it is not to be
characterized or treated as an incentive stock option, under applicable tax
laws.
2 Grant Details
     Optionee:
     Grant Date:
     Expiration Date:
     Quantity:
     Exercise Price:
     Stock Option Plan:
     Vesting Schedule:

1



--------------------------------------------------------------------------------



 



3 Term of Option
     This Option automatically expires at 12:00 midnight on Expiration Date
described in the Grant Details. This Option may be terminated earlier by other
provisions of the Plan or this Option.
3.1 Termination of Employment Other Than For “Cause”
a) This Option terminates 60 days after Optionee’s “Resignation.”
b) This Option terminates one year after Optionee ceases to be employed by the
Company or any Subsidiary due to death, “Disability,” “Retirement” or
termination of employment by the Company other than for “Cause.”
3.2 Termination of Employment For “Cause”
     This Option terminates immediately and automatically upon the Company or
any Subsidiary terminating the employment of Optionee for “Cause.”
4 Vesting of Option Shares
     This Option will vest and become exercisable with respect to a number of
shares of Common Stock according to the Vesting Schedule described in the Grant
Details, except that no shares of Common Stock will vest and become exercisable
during the periods described in section 3.1. Once this Option has become
exercisable with respect to a number of shares of Common Stock (“Vested
Shares”), it will remain exercisable as that number of shares, or any lesser
number of shares, until the expiration or termination of this Option.
5 Adjustment of Option
     If the shares subject to this Option are adjustable pursuant to the Plan,
the Board of Directors or Committee may make any adjustment that it deems
appropriate to the Quantity or the Exercise Price.
5.1 Adjustment of Option for Certain Transactions
     Subject to the terms of the Plan, if a merger, consolidation, sale of
shares or similar transaction occurs involving the Company and one or more other
persons, and shares of stock, other securities, cash or property become issuable
or deliverable in exchange for Common Stock as a part of the transaction, then
this Option will be amended to create a right to purchase or receive (at an
aggregate exercise price for the adjusted Option equal to the aggregate Exercise
Price) the amount of shares of stock, other securities, cash or property that
would have been receivable for Common Stock in the transaction if the
unexercised Quantity of shares of Common Stock had been purchased immediately
before the consummation of the transaction.

2



--------------------------------------------------------------------------------



 



6 Modification of Option
     At any time and from time-to-time, the Committee may execute an instrument
providing for modification, extension or renewal of this Option, provided that
no such modification, extension or renewal may (i) impair this Option holder’s
rights in any respect without the written consent of the holder or (ii) conflict
with the provisions of Rule 16b-3 under the Exchange Act.
7 Who May Exercise Option
     This Option is exercisable during Optionee’s lifetime only by Optionee. To
the extent exercisable after Optionee’s death, this Option may be exercised only
by a person who has obtained Optionee’s rights under this Option by will or
under the laws of descent and distribution or pursuant to a “qualified domestic
relations order” as defined in the Code. If the person exercising this Option is
a transferee of Optionee by will or under the laws of descent and distribution
or pursuant to a “qualified domestic relations order,” the Exercise Notice must
be accompanied by appropriate proof of the right of such transferee to exercise
this Option.
8 Method of Exercise
8.1 All Optionees
     As a condition of exercising this Option with respect to any Vested Shares,
Optionee must have an established brokerage account with the Company’s
authorized stock option administrative brokerage, which is currently Merrill
Lynch (“Broker”). At the time of exercise, the Broker will pay to the Company on
behalf of Optionee this Option Price times the number of vested shares as to
which this Option is being exercised. Such payment may consist of (a) cash,
(b) a certified cashier’s check or (c) at the Committee’s election, any other
consideration that the Committee determines is consistent with the Plan and
applicable law. Optionee must bear any transaction costs imposed by the Broker.
8.2 Non-Designated Optionees
     An Optionee who has not been advised by the Company that Optionee is
subject to the exercise procedures described in section 8.3 may exercise an
Option either by contacting the Broker or by an electronic transaction initiated
by the Optionee using the Optionee’s account with the Broker described in
section 8.1 via the Broker’s online system on the website, and for either method
under the procedures designated by the Broker.
8.3 Certain Designated Optionees
     An Optionee who has been advised by the Company that Optionee is subject to
the exercise procedures described in this section 8.3, including Optionees who
are subject to Section 16 of the Exchange Act, may exercise an Option only
through the procedures specified by the Company, which depend on the Optionee’s
particular designated status.

3



--------------------------------------------------------------------------------



 



     As a condition of exercising this Option with respect to any Vested Shares,
each designated Optionee must provide to the Company (or its designee) at its
principal executive office a written notice satisfying the requirements of this
section 8 (“Exercise Notice”). The Exercise Notice must contain sufficient
information to identify this Option being exercised, including Optionee’s name,
Exercise Price, Grant Date and Stock Option Plan. The Exercise Notice must state
the number of Vested Shares for which this Option is being exercised. If the
shares of Common Stock that are being purchased are to be evidenced by more than
one stock certificate, the Exercise Notice must state the number of shares of
Common Stock to be indicated on each stock certificate. The Exercise Notice is
deemed to be provided when it is delivered to the Company’s Corporate Secretary.
After receiving the Exercise Notice from Optionee, the Company will determine
whether this Option is subject to any restrictions and is otherwise eligible for
exercise.
     If the Company determines that the designated Option is eligible for
exercise, the Company will, depending on the Optionee’s particular designated
status, either:
a) Authorize the Broker to allow the Optionee to exercise the Option, and
authorize the Optionee to exercise the Option by contacting the Broker. The
Broker will not allow Optionee to exercise the Option unless Optionee has
provided the Exercise Notice to the Company and the Company has authorized the
exercise.
b) Authorize the Optionee to exercise the Option either by contacting the Broker
or by an electronic transaction initiated by the Optionee using the Optionee’s
account with the Broker described in section 8.1 via the Broker’s online system
on the website, and for either method under the procedures designated by the
Broker.
9 Restrictions on Exercise
     Notwithstanding anything to the contrary in this Option:
c) Company is not obligated to issue fractional Shares.
d) Optionee cannot exercise this Option in order to purchase less than 100
Option Shares unless the number of then Vested Shares is less than 100.
e) Optionee cannot exercise this Option if exercise or the delivery of Shares
would violate any applicable law or any rule of any securities exchange on which
the Shares are then listed.
f) Optionee cannot exercise this Option if exercise or the delivery of shares
would in the Company’s sole discretion constitute a violation of any Company
rule or policy, including but not limited to block trades, windows and black-out
periods.

4



--------------------------------------------------------------------------------



 



10 Noncompetition Agreement
     The grant of this Option and the exercise of Optionee’s rights under this
Option are subject to and conditioned upon Optionee’s full compliance with
Optionee’s Confidentiality and Invention Agreement with the Company or its
Subsidiary. If in any dispute between Optionee and the Company or its Subsidiary
a court or arbitrator determines that Optionee did not comply in any respect
with the that agreement, the Company will be entitled to receive from Optionee
all Option Shares, or if Optionee has sold, transferred or otherwise disposed of
this Option Shares the excess of the fair market value of this Option Shares on
the date of sale, transfer or other disposition and the Exercise Price. This
provision will survive any termination or expiration of this Option.
11 Payment and Tax Withholding
     As a condition of exercising this Option with respect to any Vested Shares,
Optionee must make prior arrangements for the payment of the Exercise Price and
arrangements for any withholding tax obligations. The Company may take such
steps to withhold any taxes that it is required to withhold in connection with
the exercise of this Option.
12 Shares Issued on Option Exercise
     The shares of Common Stock purchased upon the exercise of this Option will
be registered in the name of Optionee at the address specified in the Exercise
Notice. Any stock certificates issued will contain an appropriate legend
referencing any applicable transfer restrictions.
13 No Rights as Shareholder
     Neither Optionee nor any person claiming under or through Optionee has any
rights or privileges of a shareholder of the Company in respect of any of the
shares issuable upon the exercise of this Option, unless and until Option Shares
are registered in such person’s name, as evidenced by the appropriate entry on
the books of the Company or its duly authorized stock registrar and transfer
agent.
14 State and Federal Securities Regulation
     No Option Shares will be issued by the Company upon the exercise of this
Option unless and until all legal requirements have been complied with to the
satisfaction of the Company and its counsel. The Company may restrict the
periods during which this Option may be exercised if, in the opinion of the
Company and its counsel, such a restriction is desirable to comply with legal
requirements. This Option is subject to the requirement that, if the Company
determines in its discretion that the listing, registration or qualification of
this Option Shares upon any securities exchange or under any state or federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting or exercise
of this Option or the issuance or purchase of Option Shares, this Option may not
be exercised in whole or in part until such listing, registration,
qualification, consent or

5



--------------------------------------------------------------------------------



 



approval has been effected or obtained free of any conditions not acceptable to
the Company. The Company has no obligation to effect or obtain any such listing,
registration, qualification, consent or approval if the Company determines, in
its discretion, that such action would not be in the best interest of the
Company. The Company will not be liable to Optionee or anyone claiming under or
through Optionee for damages due to a delay in the delivery or issuance of any
Option Shares for any reason whatsoever, including, but not limited to, a delay
caused by listing, registration or qualification of this Option Shares upon any
securities exchange or under any federal or state law or the effecting or
obtaining of any consent or approval of any governmental body with respect to
the granting or exercise of this Option or the issue or purchase of Option
Shares.
15 Continued Employment Not Guaranteed
     Nothing in this Option, the Plan or any document describing it nor the
grant of any option gives Optionee the right to continue employment with the
Company or any Subsidiary or affect the right of the Company or a Subsidiary to
terminate the employment of Optionee with or without Cause.
16 No Liability of Option
     This Option is not liable for or subject to, in whole or in part, the
debts, contracts, liabilities or torts of Optionee nor is it subject to
garnishment, attachment, execution, levy or other legal or equitable process
without the prior written consent of the Company (which consent the Company may
withhold or condition for any reason or for no reason).
17 No Assignment
     This Option is not Transferable without the prior written consent of the
Company (which consent the Company may withhold or condition for any reason or
for no reason) except that this Option is Transferrable by will or the laws of
descent and distribution or pursuant to a “qualified domestic relations order”
as defined in the Code. Any other attempted Transfer is void and ineffective for
all purposes. Subject to the Transferability limitations in this Option, this
Option is binding upon and inure to the benefit of the representatives,
executors, successors or beneficiaries of the parties hereto.
18 Notice
     Other than any Exercise Notice, any notice required or permitted to be
given under the Plan or this Option must be in writing and delivered in person
or sent by registered or certified mail, return receipt requested, first-class
postage prepaid (i) if to Optionee, at the address shown on the books and
records of the Company or at Optionee’s place of employment, or (ii) if to the
Company, at 2711 N. Haskell Avenue, Suite 2200, Dallas, Texas 75204-2960,
Attention: Corporate Secretary, or any other address that is specified in a
notice provided by one party to the other party. Any notice, if sent by
registered or certified mail, is deemed to effective upon actual receipt.

6



--------------------------------------------------------------------------------



 



19 Defined Terms
     All capitalized terms not defined in this Option have the meanings ascribed
to them in the Plan. Section references are to the sections of this Option
unless otherwise specified. All section titles and captions in this Option are
for convenience only, will not be deemed part of this Option, and in no way
define, limit, extend or describe the scope or intent of any provisions of this
Option.
     “Cause” means (i) the failure, in the sole opinion of the Company or a
Subsidiary that employs Optionee, of Optionee to adequately perform the duties
assigned to Optionee (other than any such failure resulting from Optionee’s
Disability); (ii) the engagement by Optionee in misconduct that, in the sole
opinion of the Company or a Subsidiary that employs Optionee, is or may have the
effect of being materially injurious to the Company or its Subsidiaries;
(iii) the conviction of Optionee or plea of nolo contendere, or the substantial
equivalent to either of the foregoing, of or with respect to, any felony or
crime of moral turpitude; or (iv) breach by Optionee of the Confidentiality and
Invention Agreement or any similar agreement between Optionee and the Company or
a Subsidiary that employs Optionee; except that, as to each of the foregoing,
“Cause” instead has the meaning given to that term in any employment agreement,
severance agreement or similar agreement between Optionee and the Company or a
Subsidiary that employs Optionee (regardless of whether such agreement exists on
the date of this Option or is entered into hereafter).
     “Disability” means any medically determinable physical or mental impairment
that, in the opinion of the Committee, based upon medical reports and other
evidence satisfactory to the Committee, can reasonably be expected to prevent
Optionee from performing substantially all of his or her customary duties of
employment (with or without reasonable accommodation) for a continuous period of
not less than 12 months.
     “Option Shares” means shares of Common Stock received upon exercise of this
Option.
     “Resignation” means the voluntary termination by Optionee of employment by
the employing Subsidiary and, if applicable, Company under circumstances other
than voluntary Retirement.
     “Retirement” means the termination of Optionee’s employment in accordance
with the requirements of a written retirement plan, policy or rule of the
Company or employing Subsidiary, as applicable.
     “Subsidiary” means any legal entity that is directly or indirectly
controlled by the Company.
     “Transfer” (or any variation thereof) means a direct or indirect
assignment, sale, transfer, license, lease, pledge, encumbrance, hypothecation
or execution, attachment or similar process.

7



--------------------------------------------------------------------------------



 



20 Miscellaneous
20.1 Governing Law
     This Option has been executed by the Company in, and is deemed to be
performable in, the City of Dallas, Dallas County, Texas. This Option is
governed by and will be construed, interpreted and enforced in accordance with
the laws of the State of Texas (excluding its conflict of laws rules).
20.2 Injunctive Relief
     In addition to all other rights or remedies available at law or in equity,
the Company is entitled to injunctive and other equitable relief to prevent or
enjoin any violation of the provisions of this Option.
20.3 Consent to Jurisdiction and Venue
     With respect to all matters relating to this Option or Option Shares, the
parties consent to the personal jurisdiction of the courts of the State of
Texas, and any courts whose jurisdiction is derivative of the jurisdiction of
the courts of the State of Texas, and to venue in the courts in Dallas County,
Texas.
20.4 Entire Agreement
     This Option and the Plan together constitute the entire agreement between
the parties pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, representations and understandings of the parties
Notwithstanding anything to the contrary in the previous sentence, if Optionee
is a party to any agreement with the Company or a Subsidiary which contains any
provision that conflicts with this Option, such as a provision with respect to
vesting or exercise rights in connection with an involuntary separation or a
change in control of the Company, then the terms of that agreement will control
and govern this Option. If any provision of this Option or any such agreement
conflicts with the Plan, the terms of the Plan will control and govern this
Option and that agreement.
20.5 Modifications in Writing
     Except as provided in sections 5 and 6, no supplement, modification or
amendment of this Option or waiver of any provision of this Option is binding
unless it is in a writing signed by all parties to this Option.
20.6 No Deemed Waivers
     No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Option or to exercise any right
or remedy consequent upon a breach thereof will constitute a waiver of any such
breach or any other covenant,

8



--------------------------------------------------------------------------------



 



duty, agreement or condition. No waiver of any of provision of this Option will
be deemed to occur, or to constitute a waiver of any other provision of this
Option, or to constitute a continuing waiver, unless that waiver is in a writing
signed by the party against whom the waiver is asserted.
20.7 Blue-penciling
     If any provision of this Option is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties will be relieved of
all obligations arising under such provision, but only to the extent that it is
illegal, unenforceable or void, it being the intent and agreement of the parties
that this Option will be deemed amended by modifying such provision to the
extent necessary to make it legal and enforceable while preserving its intent
or, if that is not possible, by substituting therefor another provision that is
legal and enforceable and achieves the same objectives.
20.8 Further Acts
     The parties will execute all documents, provide all information and take or
refrain from taking all actions as may be necessary or appropriate to achieve
the purposes of this Option.
21 Option Issued Pursuant to Plan
     Optionee accepts this Option subject to the provisions of this Option and
the Plan, which are incorporated herein, including the provisions that authorize
the Committee to administer and interpret the Plan and provide that the
Committee’s determinations and interpretations with respect to the Plan are
final and conclusive and binding on all persons affected thereby.
22 Electronic Signatures
     This Option may be digitally signed by Optionee. By accepting this Option
on the Broker’s online system, Optionee agrees to the terms of this Stock Option
Agreement together with the pertinent Plan documents found in the Communications
Center on the Broker’s website. By failing to accept this Option on the Broker’s
online system, Optionee forfeits all rights to this Option and under this
Option. Evidence of Optionee’s acceptance of this Option will be captured and
stored in electronic format in the Broker’s database, and that electronic
acceptance will create and evidence a binding contract between Optionee and the
Company.

            ZIX CORPORATION
    Date:                        By:           Susan K. Conner        Chief
Financial Officer     

9